Per Curiam.
This cause is before us upon the respondents’ motion to dismiss the appeal. The final judgment was entered in the superior court on May 11, 1911. Notice of appeal was given on August 7, 1911, and the respondents’ motion is based upon the failure of the appellant to file *27any briefs within the time required by law. The delay in filing the briefs, which is unexplained, has extended over a period of more than fifteen months. The delay has been so great that prejudice will be presumed, and we therefore conclude that the appeal should be dismissed. It is so ordered.